DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 12, and dependents is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 12, Applicant recites the limitation “the protuberance defining a single region of greater wall thickness compared to a wall thickness of a remainder [of] the elongate tube” [text altered from that in Claim 12 to correct for grammatical error]. However, Examiner submits that the instant specification lack proper antecedent basis for the phrase “single region” and therefore creates confusion as to the metes and bounds of the claim. Specifically, the phrase “single region” would not, without proper context derived from a clear explanation in the specification, appear to describe the invention disclosed in the specification and illustrated in the accompanying drawings. Specifically, as claimed the “the second aperture” is “formed within the protuberance” or “formed through the single region of greater wall thickness defined by the protuberance”. Looking at the figures (see Fig. 7 in particular) the protuberance (i.e. the thickened area within which the aperture (18) is formed) creates a plurality of regions of greater wall thickness (as denoted by the disparate wall thicknesses proximally and distally of the aperture – i.e. the wall thickness has different dimensions with different, distinctive profiles depending on whether one looks distally or proximally of the aperture). Furthermore, looking at (Fig. 6B) the protrusion defines left and right regions of enhanced thickness. As such, the metes and bounds of “single region” is unclear and creates confusion.


    PNG
    media_image1.png
    493
    726
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    288
    483
    media_image2.png
    Greyscale


For the sake of prosecution it will be presumed that “single region” defines a specific relationship which defines and distinguishes over a forked or horse-shoe shaped projection such as that typified by Fig. 4C of Magovern wherein the projection is defined by spatially separated left and right regions which do not adjoin one another at the proximal end so as to circumscribe the aperture. While Magovern does discloses a “single” projection within which the apertures are disposed (i.e. the apertures are disposed within the perimeter defined by the left and right halves of the protrusion such that the aperture is bounded to the front, left, and right by the protrusion), Examiner submits that –in the instant case- “single region” is presumed to preclude such an arrangement and requires the left and right portions to adjoin one another proximally of the apertures as well as distally of the apertures. In other words “single region” will be considered “wherein the protuberance forms a singular, contiguous structure which fully circumscribes the aperture” – as shown in Figures 6B and 7 of the accompanying drawings. Care should be taken to amend the specification to utilize the specific language of the claims and to better explain the proper context of “single region” in a manner that accurately describes the proximal/distal and lateral extents of the protrusion around the aperture.

Response to Arguments
Applicant's arguments filed 04 April 2022 have been fully considered but they are not persuasive. 
Applicant argues (Pg. 8) “the protrusion as a whole defines the single region of greater wall thickness, and the second aperture extending through the protuberance does not create separate regions”. However, this is not persuasive inasmuch as “region” has not been defined, explicitly or via proper context, in the specification and it therefore unclear how a “region” should be delineated in the context of the instant specification for the purpose of determining infringement. The term “region” is defined as “an area or division, especially part of a country or the world having definable characteristics, but not always fixed boundaries” [emphasis added], see Lexico.com. Examiner notes that “region” is, by definition, a nebulous term when such a “region” is not separately afforded fixed boundaries and that the location of the aperture can reasonably serve as a reference point to define distinct proximal, distal, left, and right regions – particularly inasmuch as the thickness is not uniform about the entire protuberance (i.e. the proximal side has a well-defined ledge, while the distal side has a more gradual taper such that the proximal side thickness is larger than the distal side thickness). Examiner submits that it would be reasonable to call these two areas different “regions”, yet Applicant is insistent (without offering a specific interpretation of “single region”) that the protrusion of the instant invention defines only a single region. Examiner submits that it is import for the public to clearly understand what variations of shapes would or would not be protected by the instant claims to avoid infringing upon Applicant’s claimed subject matter. However, the instant specification sets forth no clear standard for determining what is and isn’t a “single region”. It is unclear if any contiguous, singular protuberance (see Magovern, Fig. 4C) could reasonably be considered a “single region”. While the protrusion does define clear left, right, front, and back features – Examiner notes that the “single region” could reasonably be construed as merely limiting the protrusion to a singular, unitary structure. It is unclear if the artisan merely extended the protrusion to include a proximal arc (see below) – whether this structure would or would not define a “single region” even though the shape of the protrusion, as a whole, is asymmetrical and defines clear and distinctive reference markers which can be delineated into clearly different proximal and distal regions  as well as mirrored left and right regions.


    PNG
    media_image3.png
    580
    854
    media_image3.png
    Greyscale

Modified Magovern
Again, Examiner has interpreted the phrase “single region” to be considered “wherein the protuberance forms a singular, contiguous structure which fully circumscribes the aperture” to define said “single region”, but the instant record does not confirm whether this is a fair assessment of the metes and bounds of the phrase in light of the instant specification. Examiner notes that “a rejection under 35 USC 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claim”, see In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962) – and therefore consideration of the instant claims over the prior art can only be made within the context of Examiner’s specific, limited interpretation of “single region”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/13/2022